UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, ET AL.,                                   :
                                              Plaintiffs, :         15 Civ. 211 (LGS)
                                                              :
                            -against-                         :           ORDER
                                                              :
 THE TRIZETTO GROUP, ET AL.,                                  :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by joint letter, dated March 27, 2020, (Dkt. No. 610), Plaintiffs and

Defendants request certain redactions to the Opinion & Order, dated March 24, 2020;

        WHEREAS, Defendants’ proposed redactions contain confidential and proprietary

business information regarding internal business operations and strategy and the parties’ trade

secrets. Plaintiffs’ proposed redactions likewise contain proprietary business information,

including information about Plaintiffs’ clients. It is hereby

        ORDERED that both parties’ requests are GRANTED. A public copy of the Opinion &

Order will follow with the proposed redactions. Although “[t]he common law right of public

access to judicial documents is firmly rooted in our nation’s history,” this right is not absolute,

and courts “must balance competing considerations against” the presumption of access. Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks

omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision

as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in

light of the relevant facts and circumstances of the particular case.”). The proposed redactions
are narrowly tailored to prevent unauthorized dissemination of sensitive business information.

       The Clerk of Court is respectfully directed to close Dkt. No. 610.

Dated: March 30, 2020
       New York, New York




                                                2
